                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

TEOKA WILLIAMS,

          Plaintiff,
                                                 Case No. 18-12522
v.                                               District Judge Victoria A. Roberts
                                                 Magistrate Judge Mona K. Majzoub
BEAUMONT HEALTH SYSTEM,

     Defendant.
_________________________________/

      OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR SUMMARY
                         JUDGMENT [ECF No. 30]

     I.       INTRODUCTION

     Teoka Williams—formerly a nurse at Beaumont’s Dearborn hospital—reported to her

supervisor, Crystal Kopriva, that she overheard her patient tell someone on the phone,

“I do not want that black bitch taking care of me.” Another nurse overheard the remark.

Kopriva spoke to the patient. Williams says she overheard the patient make a similar

remark to Kopriva. Within moments, Kopriva reassigned Williams and replaced her with

a white nurse.

     Williams says that, through this reassignment, Beaumont Health System

(“Beaumont”) engaged in race discrimination in violation of 42 U.S.C. § 1981, Title VII of

the Civil Rights Act of 1964, and Michigan’s Elliott-Larsen Civil Rights Act.

      Beaumont seeks summary judgment; it says Williams fails to present sufficient

evidence of both intentional discrimination and damages. Oral argument was heard on

August 14, 2019.




                                             1
   On this record, a reasonable jury could conclude that the “black bitch” comments, of

which Kopriva was aware, constitute direct evidence of discrimination; a jury could find

Kopriva’s knowledge of the statements was contemporaneous with Williams’

reassignment or causally related to the adverse action decision making process.

   The Court DENIES summary judgment.

   II.     FACTS

   Williams was employed by Beaumont as a registered nurse. On November 1, 2017,

Williams began her shift at 11:30 pm; she was responsible for caring for six patients

during her shift, including the “Patient.”

   At approximately 4:48 am, Williams responded to the Patient’s request for

assistance. According to Williams, the Patient needed help going to the bathroom.

Williams says the Patient lost her footing as she rose from her bed. Williams says that

she “gently but quickly grabbed the Patient to prevent her from falling”; the Patient

allegedly then told Williams not to touch her and requested a new nurse. The Patient

also allegedly told Williams to get her supervisor, Crystal Kopriva.

   Williams says she left the Patient’s room but overheard a phone call that the Patient

began while she was still in the room. Williams says that, as she stood outside the

Patient’s room, she heard the Patient tell someone that she did not want that “black

bitch” taking care of her. Williams says her co-worker, Shakina Kalonda, also heard the

Patient’s “black bitch” comment. After overhearing the Patient’s statement, Williams

went to find Kopriva; Williams told Kopriva about the “black bitch” comment. Kopriva

admits as much.




                                             2
   Williams says that Kopriva then spoke to the Patient; Williams says that—standing

outside the Patient’s room—she heard the Patient tell Kopriva that she did not want a

black nurse. Williams says Shakina Kalonda heard this statement as well. Once Kopriva

finished with the Patient, she and Williams had a conversation; Williams says that

Kopriva told her that the Patient “didn’t say anything bad about [her].” Nonetheless,

Kopriva decided to remove Williams from caring for the Patient, assigning Olivia

Moylan, a white woman, to the Patient instead. Moylan and Kopriva were then

responsible for administering any medication that the Patient needed. Williams says

Kopriva chose Moylan over another black nurse working on the floor that evening.

   Williams says her shift ended at 8:00 am on the morning of November 2; but she did

not get off work until 8:30 am. Williams ran into Kelley Fildew, a Human Resources

Representative, when leaving work; Williams told Fildew what happened with the

Patient. Fildew told Williams to email her the relevant information. Williams emailed

Fildew on November 3, stating, in relevant part, that the Patient said she didn’t want a

“black bitch” taking care of her, and that the Patient never gave Kopriva a reason “why

she no-longer[sic] wanted me as her nurse.”

   After receiving Williams’ email, Fildew contacted the Clinical Manager responsible

for the Patient’s unit, Toni Ward, and asked her to investigate the incident. Beaumont

says that Ward talked to Kopriva twice and talked to Olivia Moylan. Beaumont also says

that Ward met with the Patient, who told Ward that “she felt [Williams] had been a little

rough with her when she was trying to get out of bed to go to the bathroom”; Beaumont

says that “the Patient said nothing to Ward about having an issue with Plaintiff’s race.”

However, Williams contends that the Patient was never asked whether she made a

                                             3
request based on race, or whether she referred to Williams as a “black bitch.” [ECF No.

31, PageID.566].

   Williams and Fildew had already scheduled a meeting for reasons unrelated to the

alleged race discrimination; Fildew informed Williams that they would discuss the

alleged discrimination at that previously scheduled meeting.

   Williams met with Human Resources on November 8, 2017. Williams says that she

was told “patients have the right to refuse care for whatever reason”; she says she was

also told that “a patient requesting care based on race is no different from a Middle

Eastern female patient requesting not to have a male as her nurse.” To that point,

Williams alleges that “Fildew admitted nobody said patient requests based on race are

not honored by Defendant.” It is undisputed that Beaumont does not have a policy on

what to do when a patient requests care based on the race of the caregiver. [ECF No.

31-6, PageID.606].

   Additionally, Fildew’s meeting notes—dated November 8, 2017—explicitly state that

“Teoka stated that the patient in 881-bed #2 stated she didn’t want her to be her nurse

because she was black . . . Teoka stated as she left the room the patient stated she

‘didn’t want a Black Bitch to be my RN.’” [ECF No. 31-11, PageID.631].

   Notably, Williams created a series of “progress notes” documenting her relevant

interactions with the Patient. Williams’ first relevant progress note was entered at 4:48

am on November 2; she noted, in pertinent part, that she attempted to help the Patient

get to the bathroom and that the Patient yelled “I want a different nurse.” Williams also




                                             4
noted that she “requested charge nurse to speak with the pt. Per charge nurse, pt did

not give a reason why she no longer wanted assigned nurse to continue caring for her.”

   Williams made another entry at 5:02 am. Here she said that she was “now removed

from caring for patient by assistant manager. Advised not to enter room anymore.”

   Finally, at 5:35 am, Williams entered a note—apparently documenting an incident

that occurred at 5:10 am—stating that “Pt can be heard from the hallway, ‘I do not want

that black bitch taking care of me.’”

   Beaumont says that Williams’ progress notes—when examined alongside her oral

timeline of events—demonstrate an inconsistency that is insurmountable; it says she

cannot provide reliable, consistent evidence that Beaumont had discriminatory intent

when it reassigned her. Responding, Williams says that although the times of the

progress notes are a “little off,” they are an accurate representation of what happened

that night; she says that her evidence is sufficient to create a genuine fact issue for the

jury on Beaumont’s discriminatory intent.

   III.   STANDARD OF REVIEW

   Summary Judgment is proper if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). The movant has the initial burden to demonstrate the basis for its

motion and to identify portions of the record which show an absence of a genuine issue

of fact. Mt. Lebanon Personal Care Home, Inc. v. Hoover Universal, Inc., 276 F.3d 845,

848 (6th Cir. 2002). Once that burden is met, the non-moving party must set forth

specific facts that present a “genuine issue for trial.” Id. The existence of a mere scintilla


                                              5
of evidence to support a plaintiff’s position will not suffice; there must be evidence on

which the jury could reasonably find for the plaintiff. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 252 (1986). Parties must support assertions of fact by “citing to particular

parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of

the motion only), admissions, interrogatory answers, or other materials.” Fed. R. Civ. P.

56(c)(1).

   IV.      ANALYSIS

   A. Williams Proffers Direct Evidence and Creates a Genuine Fact Issue on

         Intent

   Beaumont argues the only evidence of discrimination is the Patient’s statements,

which cannot be imputed to Beaumont. While Beaumont is correct, its focus is

misplaced. The Patient’s statements need not even be true. What is true and important

is that Williams’ supervisor, Kopriva, was informed of the “black bitch” statement by

Williams and reassigned Williams within moments.

   42 U.S.C. § 1981 “prohibits intentional race discrimination in the making and

enforcing of contracts involving both public and private actors.” Amini v. Oberlin Coll.,

440 F.3d 350, 358 (6th Cir. 2006) (citing Christian v. Wal-Mart Stores, Inc., 252 F.3d

862, 867-68 (6th Cir. 2001)). “The statute’s protection extends to ‘the making,

performance, modification, and termination of contracts, and the enjoyment of all

benefits, privileges, terms, and conditions of the contractual relationship.’” Id. (quoting

42 U.S.C. § 1981(b)). “Section 1981 liability must be founded on purposeful

discrimination.” Ferrill v. Parker Grp., Inc., 168 F.3d 468, 472 (11th Cir. 1999) (citing

                                              6
Gen. Bldg. Contractors Ass’n v. Pennsylvania, 458 U.S. 375, 389 (1982)). “[P]roof of

discriminatory intent is essential” to prove a violation of the statute. Id. (citing Gen. Bldg.

Contractors, 458 U.S. at 388.).

   Michigan’s Elliott-Larsen Civil Rights Act prohibits “discriminat[ion] against an

individual with respect to employment, compensation, or a term, condition, or privilege

of employment, because of . . . race.” Mich. Comp. Laws § 37.2202(1)(a).

   Finally, Title VII of the Civil Rights Act of 1964 prohibits, in pertinent part, race

discrimination in employment. See 42 U.S.C. § 2000e-2(a)(1). Importantly, the Sixth

Circuit instructed that “[w]e review claims of alleged race discrimination brought under §

1981 and the [ELCRA] under the same standards as claims for race discrimination

brought under Title VII.” Jackson v. Quanex Corp., 191 F.3d 647, 658 (6th Cir. 1999).

   A plaintiff alleging race discrimination under Section 1981 must plead and prove

that: “(1) [s]he belongs to an identifiable class of persons who are subject to

discrimination based on their race; (2) the defendant intended to discriminate against

h[er] on the basis of race; and (3) the defendant’s discriminatory conduct abridged a

right enumerated in section 1981(a).” Amini, 440 F.3d at 358. The defendant’s intent

can be established by either direct or circumstantial evidence. Id. (citing Blalock v.

Metals Trades, Inc., 775 F.2d 703, 707 (6th Cir. 1985)).

   During the hearing, Williams’ counsel argued that this is a direct evidence case.

“Direct evidence is that evidence which, if believed, requires the conclusion that

unlawful discrimination was at least a motivating factor in the employer’s actions.” Id. at

359.


                                               7
   Occasionally, the “smoking gun” case presents itself: an employer makes a blatant

remark and racial animus is clear. Most often, plaintiffs are not presented such express

gifts as they fight employment discrimination. And, decisionmakers seldom admit that

they based decisions on race.

   But—contrary to Beaumont’s assertions—express classifications are not the only

form of direct evidence of an intention to discriminate.

   Other direct evidence of discrimination includes “any statement or document which

shows on its face that an improper criterion served as a basis—not necessarily the sole

basis, but a basis—for the adverse employment action.” Fabela v. Socorro Independent

School Dist., 329 F.3d 409, 415 (5th Cir. 2003). “[I]n deciding which evidentiary

framework applies, the district court must ask whether the direct evidence, truly

standing alone, is sufficient to support the conclusion that a nexus exists between the

protected activity and the adverse employment action.” Id. at 416.

   Courts considering direct evidence must ultimately decide “whether a reasonable

jury could believe that a causal connection existed between [race and the adverse

employment action], assuming the jury believes—as here we must assume they would”

the plaintiff’s proffered direct evidence of intentional discrimination. Id. at 417.

   Williams testifies concerning the information she provided to Kopriva just before

Williams’ reassignment. Kopriva knew that the Patient had called Williams a “black

bitch”; the Patient also allegedly told Kopriva that she did not want a black nurse. A

reasonable jury could find that these nearly contemporaneous events were directly

related to Kopriva’s decision-making process and is “evidence which in and of itself


                                               8
suggests” that someone with managerial authority was “animated . . . by an illegal

criterion.” See Venters v. City of Delphi, 123 F.3d 956, 972 (7th Cir. 1997). That is,

considering Kopriva reassigned Williams—a black nurse—just moments after being told

(by both Williams and the Patient) that the Patient did not want a black nurse, a

reasonable jury could conclude that “unlawful discrimination” (i.e., reassigning Williams

because of her race) “was at least a motivating factor in the employer’s actions.” See

Amini, 440 F.3d at 359 (citation omitted). Also, Beaumont provided no guidance by way

of a policy for staff to consult when patients expressed race-based staff preferences.

   Further, Kopriva testified that her asserted justification—that the Patient said she did

not like Williams’ attitude—was not a legitimate reason to reassign Williams. [ECF No.

31-5, PageID.593]. “[R]emarks and other evidence that reflect a propensity by the

decisionmaker to evaluate employees based on illegal criteria will suffice as direct

evidence of discrimination even if the evidence stops short of a virtual admission of

illegality.” Venters, 123 F.3d at 973.

   Williams proffers direct evidence sufficient to raise a genuine issue of material fact

regarding Beaumont’s intent.

   B. A Reasonable Jury Could Find That Williams Suffered an Adverse

       Employment Action

   Beaumont says Williams’ claims fail because she cannot show that she suffered a

“materially adverse employment action” as required by law; it says that any alleged

adverse employment action was merely temporary or de minimis. Williams contends

that a race-based employment assignment is unlawful, no matter how brief.


                                             9
   The Court finds that Williams’ evidence is sufficient to show that she suffered an

adverse employment action.

   Notably, courts have found that an employer’s race-based assignment may, in and

of itself, constitute a materially adverse employment action. See Patterson v. UPMC

South Hills Health System, L.P., No. 03-89, 2005 WL 6720844, at *9 (W.D. Penn. May

15, 2015) (“. . . [I]t is clear that, even in the absence of a monetary loss, job

assignments based on race constitute adverse employment actions because such

assignments affect the terms and conditions of employment.”); see also Crane v. Mary

Free Bed Rehab. Hosp., No. 1:13-cv-1292, 2015 WL 10791897, at *6 (W.D. Mich. Mar.

13, 2015), aff’d, 634 F.App’x 518 (6th Cir. 2015) (acknowledging that “an adverse

employment action may be based on the employer’s race-based assignment of duties

even without a change in pay, benefits, prestige, or responsibilities.”).

   Additionally, courts instruct that even a temporary or brief abridgement of a plaintiff’s

Section 1981 rights is actionable:

              Section 1981 violations need not be extended or unmitigated
              to qualify the plaintiff for damages. Although the length or
              nature of the violation may affect the plaintiff's award, the
              fact that an act of contractual discrimination was short or de
              minimis does not make it any less a violation. Indeed, “[c]ivil
              rights are founded not on a relativist calculus of
              discriminatory behavior but on the principle that deprivations
              of rights resulting from racial animus are unlawful.”
McCrary v. Oakwood Healthcare, Inc., 170 F. Supp. 3d 981, 989 (E.D. Mich. 2016)

(quoting Williams v. Cloverland Farms Dairy, Inc., 78 F. Supp. 2d 479, 485-86 (D.Md.

1999)).




                                              10
   Notwithstanding, Beaumont cites to Crane to support its assertion that any alleged

adverse action suffered by Williams was temporary or de minimis and, thus, not

actionable. Specifically, Beaumont maintains that it only reassigned Williams for the last

two and a half hours of her shift, and she suffered no change in pay, benefits, or job

status due to the reassignment.

   While acknowledging that race-based employment assignments are inherently

adverse, the Crane court held that the plaintiff’s race-based reassignment was de

minimis because she had no direct care responsibility for the patient in question. See

Crane, 2015 WL 10791897, at *6 (“. . . Defendant’s argument that the employment

action here was de minimis and merely temporary is persuasive. It is undisputed that

Plaintiff worked only two shifts while this patient was in the hospital, and she had no

specific assigned responsibility to care for the patient because she was a supervisor.”).

   This Court distinguishes Williams’ situation from that presented in Crane; Williams

was assigned to provide care for the patient and was allegedly reassigned to

accommodate the Patient’s race-based preference. This reassignment—if based on

Williams’ race—constitutes an impermissible alteration of her responsibilities and the

terms and conditions of her employment that is more than temporary or de minimis.

   A reasonable jury could find that this incident had more than an insignificant impact

on the terms and conditions of Williams’ employment.

   C. The Court Will Not Discredit Williams’ Testimony on Summary Judgment

   Beaumont contends that Williams’ testimony regarding the Patient’s statements is so

“unreliable” and “inconsistent” that she fails to create a genuine fact issue; it says that


                                             11
no reasonable jury could find her testimony credible, meaning that the Court should

disregard it on summary judgment. The Court declines to follow Beaumont’s suggestion.

   The Sixth Circuit instructed that “in rare cases, testimony can and should be rejected

without a trial if, in the circumstances, no reasonable person would believe it.” Hanson

v. Madison Co. Det. Ctr., 736 F.App’x. 521, 537 (6th Cir. 2018). “However, ‘proof that a

party . . . has made prior inconsistent statements is not a rare event in our courts. Juries

are regularly called upon to consider evidence of that sort, and we all know that prior

inconsistency does not inexorably lead to defeat.” Id.

   Similarly, in Rojas v. Roman Catholic Diocese of Rochester, 660 F.3d 98, 106 (2d

Cir. 2011), the Second Circuit noted that “if there is a plausible explanation for

discrepancies in a party’s testimony, the court considering a summary judgment motion

should not disregard the later testimony because an earlier account was ambiguous,

confusing, or simply incomplete.” The Second Circuit asserted that “in certain

extraordinary cases, where ‘the facts alleged are so contradictory that doubt is cast

upon their plausibility, the court may pierce the veil of the complaint’s factual allegations

and dismiss the claim.’” Id.

   Williams’ testimony does not blatantly contradict itself, nor is it “so contradictory that

doubt is cast upon its plausibility.” Beaumont says that Williams’ testimony “as to what

the Patient allegedly said over the phone and to Kopriva is unreliable, inconsistent, and

does not create a genuine issue of fact.” Specifically, Beaumont argues that “Plaintiff

cannot recall with any consistency what she overheard the Patient say on the

telephone,” and “Plaintiff testified to at least nine versions of what the Patient allegedly

told Kopriva.”

                                             12
   While Williams’ deposition answers vary slightly in terms of the Patient’s alleged

exact words, her testimony is generally consistent: the Patient told someone over the

phone that she did not want that “black bitch” taking care of her, and told Kopriva that

she did not want a black nurse. Further, Shakina Kalonda corroborates Williams’

testimony; working with Williams on the evening in question, Kalonda said that she

heard the Patient tell Kopriva that she “didn’t want that black lady taking care of her.”

   Beaumont also points to the fact that Williams previously said that the Patient did not

give Kopriva a reason for wanting a change; however, Williams maintains that she

meant a “legitimate reason,” and was very upset in the aftermath of the incident. Given

Williams’ explanation, the general consistency of her testimony, and Kalonda’s

corroboration, a reasonable jury could credit Williams’ testimony.

   The same reasoning also applies to Beaumont’s argument that Williams’ testimony

should be discredited because she failed to document what the Patient allegedly said to

Kopriva. Beaumont points to three things: Williams’ progress notes, her email to Kelley

Fildew, and her complaint. It is true that Williams did not document what the Patient

allegedly said to Kopriva in her progress notes. And, in her email to Fildew, she said

that the Patient did not give Kopriva a reason why she wanted a new nurse. Finally, in

her complaint, Williams alleges that “Crystal talked to the Patient who told her she did

not want Plaintiff caring for her.”

   None of these documents blatantly contradicts Williams’ deposition testimony,

particularly given her explanation that she was upset and meant the Patient did not give

a legitimate reason. Most importantly, Kopriva herself acknowledges that Williams came



                                             13
to her only moments after overhearing the Patient and told her of the black bitch

statement.

   Williams’ testimony is consistent enough to allow a jury to determine its veracity. The

Court will not discredit it and grant Beaumont summary judgment.

   D. Williams’ Testimony is Admissible Nonhearsay

   Finally, Beaumont argues that the Patient’s statements are inadmissible hearsay; it

contends that Williams is offering them to prove the truth of the matter asserted in the

statements—that the Patient did not want a “black bitch” taking care of her. Williams

documented the Patient’s “black bitch” statement in her progress notes; she says both

that statement and the Patient’s alleged statement to Kopriva are admissible to show

their effect on Kopriva.

   Out of court statements offered to show their effect on the listener, rather than to

prove the facts asserted in the statements, are not hearsay under the Federal Rules of

Evidence. See Moore v. City of Memphis, 853 F.3d 866, 871 (6th Cir. 2017) (“But the

defendants did not offer those statements for the truth of the matter asserted—that is, to

show that Moore actually threatened Lynch and the officers. See Fed. R. Evid. 801(c).

Instead, the statements were relevant for their effect on the listener—namely, that they

made the officers believe that Moore had threatened their safety. See United States v.

Churn, 800 F.3d 768, 776 (6th Cir. 2015). The statements were therefore admissible.”).

   Williams’ testimony regarding the Patient’s statements is ultimately relevant to show

how Kopriva reacted to those statements; rather than attempting to prove that the

Patient did not want a black nurse, Williams will testify to show what Kopriva knew


                                            14
before she reassigned Williams. Williams seeks to prove that Kopriva reassigned her to

accommodate the Patient’s racial preference.

   Williams’ testimony is admissible.

   V.     CONCLUSION

   This case is about what Kopriva and Beaumont believed—not that the Patient’s

statements should not be imputed to Beaumont.

   Beaumont adamantly denies that Williams’ race had anything to do with the decision

to reassign her. It believes this case rises and falls on the fact that Williams has not

come forward with direct evidence that Kopriva explicitly expressed a racial motivation

for changing the Patient’s nursing assignment.

   But the law does not demand such stringency: such a requirement “would cripple

enforcement of the discrimination laws.” Sheehan v. Donlen Corp., 173 F.3d 1039, 1044

(7th Cir. 1999).

   The evidence need not be as obvious as Beaumont urges in order for the Court to

find Williams establishes a prima facie case of intentional discrimination. Even without a

direct admission or express policy, a plaintiff may prove intentional discrimination with

other forms of direct evidence demonstrating that the “decisionmakers placed

substantial negative reliance on an illegitimate criterion in reaching their decision.” Price

Waterhouse v. Hopkins, 490 U.S. 228, 277 (1989) (O’Connor, J., concurring).

   In McDonnell Douglas Corp. v. Green, 411 U.S. 792, 801 (1973), the Supreme Court

asserted that Title VII “tolerates no racial discrimination, subtle or otherwise.” This lack



                                             15
of tolerance not only prohibits outright expressions of discriminatory intent, but also

provides some redress when unthinking or unconscious bias infects employer decision-

making.

   Although different in some respects, there is a body of cases where courts hold that

there is a factual dispute of race discrimination where an employer excludes an

employee based on a customer’s or patient’s racial preference. See Chaney v.

Plainfield Healthcare Ctr., 612 F.3d 908 (7th Cir. 2010); see also Ferrill v. Parker Grp.,

Inc., 168 F.3d 468 (11th Cir. 1999); see also Patterson v. UPMC South Hills Health

System Home Health, L.P., No. 03-89, 2005 WL 6720844 (W.D. Penn. May 15, 2015);

see also McCrary v. Oakwood Healthcare, Inc., 170 F. Supp. 3d 981 (E.D. Mich. 2016).

   Any intentional use of race—whether for malicious or benign motives—is subject to

careful judicial scrutiny. See City of Richmond c. J.A. Croson Co., 488 U.S. 469, 493

(1989); see also Adarand Constructors, Inc. v. Pena, 515 U.S. 200, 226 (1995).

Accordingly, the record need not contain evidence of “bad faith, ill will or any evil motive

on the part of the [employer].” Williams v. City of Dothan, Ala., 745 F.2d 1406, 1414

(11th Cir. 1984).

   Viewing the evidence in the light most favorable to Williams: she provides sufficient

proof—to get to a jury—that bias infected Kopriva’s decision to reassign her.

       Beaumont’s motion for summary judgment is DENIED.




                                             16
   IT IS ORDERED.


                              s/ Victoria A. Roberts
                              Victoria A. Roberts
                              United States District Judge

Dated: August 26, 2019




                         17
